CRIST, Judge.
Movant appeals the denial of his Rule 24.035 motion without an evidentiary hearing. We affirm.
Movant was convicted pursuant to guilty pleas of receiving stolen property, burglary in the first degree, kidnapping, and forcible rape. He was sentenced to a total of fifty-five years’ imprisonment.
On appeal movant contends the motion court erred in denying his motion because his guilty plea to the crime of receiving stolen property was based on a. defective information. Movant alleges the information was defective because it failed to include an element of the offense charged and failed to adequately describe the property involved.
“The test of sufficiency of an indictment is whether it contains all essential elements of the offense as set out in the statute and clearly apprises the defendant of the facts constituting the offense in order to enable him to meet the charge and to bar further prosecution.” State v. Henderson, 750 S.W.2d 507, 513[5] (Mo.App.1988); Rule 23.01(b)(2).
The information movant complains of charged that “defendant, with the purpose to deprive the owner of a .22 caliber Remington Field Master pump rifle Model 572, received such property of a value of at least one hundred and fifty dollars knowing or believing that it had been stolen.” This is consistent with the form provided in MACH-CR 24.10 and is, therefore, deemed to comply with the requirements of Rule 23.01(b). Rule 23.01(e).
Judgment affirmed.
CRANDALL, P.J., and DOWD, J., concur.